     Case 1:19-cv-01617-DAD-HBK Document 27 Filed 07/23/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       RONNIE SHERRORS,                                     Case No. 1:19-cv-01617-DAD-HBK
12                          Plaintiff,                        ORDER SCHEDULING SETTLEMENT
                                                              CONFEFENCE FOR TUESDAY,
13             v.                                             OCTOBER 12, 2021 AT 10:30 A.M.1
14       LOERA; ET. AL.,
15                          Defendants.
16

17            Plaintiff, who is proceeding pro se, filed a 42 U.S.C. § 1983 civil rights action as a

18   prisoner and is currently incarcerated at R.J. Donovan Correctional Facility The Court

19   determines that this case will benefit from a settlement conference and the parties 30-day period

20   to object has expired. (Doc. No. 25). This case is therefore referred to Magistrate Judge Erica P.

21   Grosjean to conduct a settlement conference, which is scheduled to occur on October 12, 2021 at

22   10:30 a.m.

23            Accordingly, it is hereby ORDERED:

24            1. A settlement conference is scheduled to occur on October 12, 2021 at 10:30 a.m.

25                  before Magistrate Judge Erica P. Grosjean at the U.S. District Court, 2500 Tulare

26                  Street, Fresno, California 93721 by Zoom videoconference.

27
     1
      This Amended Order is entered for purposes of changing the settlement conference date from August 19, 2021 to
28   August 17, 2021 and to confirm the conference will proceed on Zoom videoconference.
     Case 1:19-cv-01617-DAD-HBK Document 27 Filed 07/23/21 Page 2 of 3


 1            2. A representative with full and unlimited authority to negotiate and enter into a binding

 2                 settlement agreement shall attend.2

 3            3. Those in attendance must be prepared to discuss the claims, defenses, and damages at

 4                 issue in the case. The failure of any counsel, party, or authorized person subject to this

 5                 order to appear may result in the imposition of sanctions. In addition, the conference

 6                 will not proceed and will be reset to another date.

 7            4. Defendants shall provide a confidential settlement statement no later than October 6,

 8                 2021 to the following email address: epgorders@caed.uscourts.gov. Plaintiff shall

 9                 mail his confidential settlement statement, clearly captioned “Confidential Settlement

10                 Conference Statement,” Attn: Magistrate Judge Erica P. Grosjean, United States

11                 District Court, 2500 Tulare Street, Room 1501, Fresno, CA 93721 so that it arrives no

12                 later than October 6, 2021. Parties shall also file a Notice of Submission of

13                 Confidential Settlement Conference Statement (see Local Rule 270(d)).

14            5.    Settlement statements should not be filed with the Clerk of the Court nor served on

15                 any other party. Settlement statements shall be clearly marked “confidential” with

16                 the date and time of the settlement conference indicated prominently thereon.

17            6.    The confidential settlement statement shall be no longer than five pages in length,

18                 typed or neatly printed, and include the following:

19                 a. A brief statement of the facts of the case.

20                 b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon
21

22
     2
       While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to order
     parties, including the federal government, to participate in mandatory settlement conferences….” United States v.
23   United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9th Cir. 2012) (“the
     district court has broad authority to compel participation in mandatory settlement conference[s].”). The term “full
24   authority to settle” means that the individuals attending the mediation conference must be authorized to fully explore
     settlement options and to agree at that time to any settlement terms acceptable to the parties. G. Heileman Brewing
     Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official Airline Guides, Inc. v.
25   Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also have “unfettered
     discretion and authority” to change the settlement position of the party, if appropriate. Pitman v. Brinker Int’l., Inc.,
26   216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc., 2003 WL 23353478
     (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement authority is that the
27   parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D. at 486. An authorization
     to settle for a limited dollar amount or sum certain can be found not to comply with the requirement of full authority
28   to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                                    2
     Case 1:19-cv-01617-DAD-HBK Document 27 Filed 07/23/21 Page 3 of 3


 1                   which the claims are founded; a forthright evaluation of the parties’ likelihood of

 2                   prevailing on the claims and defenses; and a description of the major issues in

 3                   dispute.

 4               c. An estimate of the cost and time to be expended for further discovery, pretrial, and

 5                   trial.

 6               d. The party’s position on settlement, including present demands and offers and a

 7                   history of past settlement discussions, offers, and demands.

 8               e. A brief statement of the party’s expectations and goals for the settlement

 9                   conference, including how much the party is willing to accept and/or willing to

10                   pay.

11               f. If the parties intend to discuss the joint settlement of any other actions or claims

12                   not in this suit, a brief description of each action or claim as set forth above,

13                   including case number(s) if applicable.

14            7. The Clerk of the Court is directed to serve a copy of this order on the Litigation Office

15               at R.J. Donovan Correctional Facility.

16

17
     Dated:      July 23, 2021
18                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26            Cc: Michelle Rooney, CRD
27

28
                                                          3
